tDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 18, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment filed 9 SEP 2021 has been entered. Claims 1-7, 9-20, and 22 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 112(a) and 101 rejections previously set forth in the Non-Final Office Action mailed 9 JUN 2021.

Claim Objections
Claims 1, 9, 16, and 22 are objected to because of the following informalities:  
In claims 1, 9, and 16, “being accessed” should read --is accessed--.
In claim 22, line 5, “user interface, ” should read –user interface--.   
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Isaacson et al. (US 2018/0025442 A1; already of record in IDS; hereinafter Isaacson) in view of Ortiz et al. (US 2019/0073666 A1; hereinafter Ortiz), and in further view of Tran et al. (US 2017/0232300 A1; already of record in IDS; hereinafter Tran).
With respect to claims 1, 9, and 16:
	Isaacson teaches A method, comprising: (See at least Isaacson: Abstract)
A loyalty point network, comprising: (See at least Isaacson: paragraph(s) [0131])
a computing device; and (See at least Isaacson: paragraph(s) [0086])
a tangible, non-transitory memory configured to communicate with the computing device, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the computing device, cause the computing device to at least: (See at least Isaacson: paragraph(s) [0086], [0088] & [0189])
An article of manufacture including a non-transitory, tangible computer readable storage medium having instructions stored thereon that, in response to execution by a computing device, cause the computing device to at least: (See at least Isaacson: paragraph(s) [0086], [0088] & [0189])
receiving, by a loyalty point network that comprises a host computing server and [a loyalty portal service], from a first loyalty partner website a request to create a [partnership] smart contract, wherein the request comprises a purchase requirement parameter and a reward parameter, the host computing server providing an application programming interface (API) for a blockchain network, the loyalty portal service being in data communication with the host computing server; (By disclosing, the user can also request a smart contract as part of the API payment interface. The API provides a consistent experience across payment methods, systems, platforms and merchants. Typical web based APIs have defined interfaces between the site and a web service. The interface 300 can include a selectable option to process the transaction on a smart contract or blockchain-based smart contract. This option may be presented by the merchant (e.g., as instructed through a parameter in an API communication). In addition, it is an established API for communicating between a site, such as a merchant site, and the browser (data communication). The implementation of the smart contract could be based on the user confirming the smart contract use, or could be based on a requirement by one or both of the parties to the transaction that they require the smart contract. All balances and adjustments at the conclusion of the purchase could be implemented in any fashion, including through submission to a smart contract. Special rates, discounts, incentives, etc. could be provided through credits to the user's altcoins wallet which are completed or finalized at the conclusion of a sale. Such credits could also automatically be made throughout the process. See at least Isaacson: paragraph(s) [0073], [0119], [0122], [0231], [0241], [0269]-[0270], [0287], [0290], & [0131])
transmitting, by the host computing server, a contract request to consensus participant devices for writing to the blockchain network, wherein the blockchain network comprises a plurality of computing devices that maintain a distributed ledger over a peer-to-peer network, wherein the contract request comprises the [partnership] smart contract; (By disclosing, as stated above, and further blockchains are secure by design and an example of a distributed computing system with high byzantine fault tolerance. Decentralized consensus can therefore be achieved with a blockchain. This makes blockchains suitable for the recording of events such as purchasing transactions. The interface 300 can include a selectable option to process the transaction on a smart contract or blockchain-based smart contract. This option may be presented by the merchant (e.g., as instructed through a parameter in an API communication) or as an option (purchase requirement or reward parameter) selected by the user, which data is stored in the browser. In addition, a proof of work algorithm is run on the peer-to-peer network to verify each transaction. The steps to run the network include, new transactions are broadcast all nodes, each node collects new transactions into a block, each node works on finding a difficult proof of work for its block, and when a node finds a proof of work, it broadcast the block to all nodes. See at least Isaacson: paragraph(s) [0076], [0084], [0094]-[0095], [0119], [0231], [0241] & [0243])
transmitting, by the host computing server, a write confirmation to the first loyalty partner website, wherein the write confirmation indicates that the contract request was stored in the blockchain network; (By disclosing, any of the APIs or financial transactions disclosed herein could be implemented through blockchain technology. Thus, any communication between a buyer and a seller or products could be implemented through a contract on a blockchain and payment could be submitted through user addresses according to blockchain technology. For example, a smart contract programmed and implemented on a blockchain could receive and implement items in the transactions. The interface 300 can include a selectable option to process the transaction on a smart contract or blockchain-based smart contract. This option may be presented by the merchant (e.g., as instructed through a parameter in an API communication) (write confirmation) or as an option selected by the user. In addition, a patent owner could mine PatCoins merely by submitting a patent into the system. Evaluators could review the material and provide their input on the strength of the case. Once the original evaluation is complete and a cost established in the smart contract, participants in the industry to be notified of the case and have opportunities to help fund the purchase of the patent. The participants can join the case, being included in the blockchain network. See at least Isaacson: paragraph(s) [0119], [0223] & [0309])
receiving, by the loyalty portal service, a participant notification request from the first loyalty partner website, wherein the participant notification request comprises a partnership parameter of the partnership smart contract; (By disclosing, once the original evaluation is complete and a cost established in the smart contract, participants in the industry to be notified of the case and have opportunities to help fund the purchase of the patent. As money is provided to the smart contract, and can be held in escrow or in the manner in which it is not available for the patent owner to retrieve. If the threshold is met of $10 M, then the smart contract releases the money to the patent owner and performs the necessary functionality associated with the patent to make it either open source, license to those that contributed (partnership parameter), abandoned, and so forth. Therefore, the smart contract can handle the participants who contributed to the case, including selection and notification. See at least Isaacson: paragraph(s) [0309])
selecting, by the loyalty portal service, a second loyalty partner website in response to the participant notification request based at least in part on a type of purchase reward associated with the second loyalty partner website meeting the partnership parameter from the partnership smart contract, wherein the type of purchase reward being accessed from the loyalty portal service; (By disclosing, a patent owner could mine PatCoins merely by submitting a patent into the system (participant notification request). Evaluators could review the material and provide their input on the strength of the case. Once the original evaluation is complete and a cost established in the smart contract, participants in the industry (second loyalty partner) to be notified of the case (type of purchase reward being accessed) and have opportunities to help fund the purchase of the patent (type of purchase reward). As money is provided to the smart contract, and can be held in escrow (participant notification request) or in the manner in which it is not available for the patent owner to retrieve. If the threshold is met of $10 M, then the smart contract releases the money to the patent owner and performs the necessary functionality associated with the patent to make it either open source, license to those that contributed (merchant website meeting the partnership parameter from the partnership smart contract), abandoned, and so forth. Therefore, the smart contract can handle the participants who contributed to the case, including selection and notification. In addition, assume the patent is issued, which has a general applicability and is considered essential for a transaction that is widely used across multiple websites or browsers or vehicles, and so forth. See at least Isaacson: paragraph(s) [0309] & [0292])
transmitting, by the loyalty portal service a partnership notification to the second loyalty partner website, wherein the partnership notification comprises a blockchain uniform resource locator (URL) for locating the partnership smart contract in the blockchain network; (By disclosing, as stated above and further the smart contract could be set up where once five million dollars of value is received within the smart contract, certain functions are performed. In another aspect, the smart contract could provide licenses of the patent to those that paid into the system (loyalty portal). The smart contract could be set up to where these operations automatically occur once the threshold amount is met to purchase the patent or to license the patent. In addition, the users could even interact with the browser payment request API interface with additional options for even creating the smart contract or selecting terms of the smart contract. The API could also negotiate which smart contract to use based on the product, availability of delivery tracking services, verification services, and so forth. Therefore, the browser payment request API interface (including the blockchain uniform resource locator) is used to interact with the smart contract. See at least Isaacson: paragraph(s) [0042], [0076], [0292]-[0293], [0308]-[0309], [0262], [0285] & [0252]; Fig. 23. See also Ortiz: paragraph(s) [0275])
receiving, by the host computing server, a smart contract request from the second loyalty partner website, the smart contract request comprising the blockchain URL; (As stated above, and by further disclosing, various potential infringers (second loyalty partner) could each evaluate the patent and contribute some money by way of crowd funding the sale (smart contract request). See at least Isaacson: paragraph(s) [0309] & [0292])
transmitting, by the host computing server, the partnership smart contract to the second loyalty partner website based at least in part on the blockchain URL being included in the smart contract request; and (By disclosing, both the buyer and the seller would need to agree to such an approach at which point the details of the transaction could be accessed either via the browser or via another API (blockchain URL), which can receive the same basic kind of data that is communicated to the browser payment request API so as to implement the contract on a smart contract and the Blockchain. See at least Isaacson: paragraph(s) [0263])
..., wherein the execution of the partnership smart contract authorizes an adjustment of a loyalty account balance of a customer in the blockchain network based at least in part on the reward parameter. (By disclosing, the patent owner could also be given the option of accepting a lesser amount (authorizes an adjustment of a loyalty account balance of a customer). See at least Isaacson: paragraph(s) [0309] & [0292])
However, Isaacson does not teach ...loyalty portal service, ...partnership smart contract, and ...executing, by the host computing server, the partnership smart contract to validate that a first transaction meets the purchase requirement parameter, the first transaction being received from the second loyalty partner website. 
Ortiz, directed to methods and systems for digital reward processing and thus in the same field of endeavor, further teaches 
...a loyalty point network that comprises a host computing server and a loyalty portal service (By disclosing, a loyalty network is provided that interconnects with a merchant partner portal, financial institution partner portals, mobile wallets, loyalty artificial intelligence models, as well as a network operator portal. In addition, steps 1.0 to 1.25 are illustrated, wherein interactions are depicted between a common client profile 1202, a client profile 1204, a rewards integration layer 1206, a rewards client portal 1208, a loyalty onboarding service 1210, a loyalty profile 1212, and a rewards account 1214. See at least Ortiz: paragraph(s) [0270], [0196], [0198], [0208] & [0247])
...partnership smart contract. (By disclosing, a set of design choices and principles have been defined to address the key goals for: simplified partner integration; reduced reconciliation; immutable transaction data, while leveraging Blockchain infrastructure. In addition, a merchant blockchain connector is provided that includes an event listener and an application programming interface (API), which interoperates with a blockchain ledger housing an exchange smart contract, a registration smart contract across distributed ledgers stored on and propagated across one or more blockchain computing nodes. The blockchain is configured for interoperability with one or more merchant loyalty applications. See at least Ortiz: paragraph(s) [0270], [0274]-[0275], [0267] & [0122]; Table 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for managing cryptocurrency payments via the payment request API teachings of Isaacson to incorporate the methods and systems for digital reward processing teachings of Ortiz for the benefit of systems and methods for digital reward processing are provided utilizing distributed ledger technology. (See at least Ortiz: paragraph(s) [0002])
However, Isaacson and Ortiz do not teach ...executing, by the host computing server, the partnership smart contract to validate that a first transaction meets the purchase requirement parameter, the first transaction being received from the second loyalty partner website. 
Tran, directed to Internet of Thing (IoT) device and thus in the same field of endeavor, further teaches 
...executing, by the host computing server, the partnership smart contract to validate that a first transaction meets the purchase requirement parameter, the first transaction being received from the second loyalty partner website, ... (By disclosing, a smart contract would trigger a reward payment (or loss) when goals are met near real-time to the patient's public bitcoin address which in turn can be tendered at local participating outlets equipped with point-of-contact devices including community centers, supermarkets and apartment complexes to pay bills, purchase healthy foods and meet rent obligations. See at least Tran: paragraph(s) [0287], [0326], [0122], [0147], [0279], [0778] & [0781]. See also at least Isaacson: paragraph(s) [0119], [0289], [0303], [0305], [0307] & [0309]. The implementation of the smart contract could be based on the user confirming the smart contract use, or could be based on a requirement (purchase requirement parameter or reward parameter) by one or both of the parties to the transaction that they require the smart contract.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Isaacson and Ortiz to incorporate the Internet of Thing (IoT) device teachings of Tran for the benefit of facilitating secure operation using blockchain smart contracts. (See at least Tran: Abstract)
Examiner’s Note: 
(1)  The limitations “for writing to the blockchain network” in claim 1, line 11; claim 9, lines 12-13; and claim 16, lines 10-11 are an intended use. No patentable weight is given. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).
With respect to claims 2 and 10:
	Isaacson, Tran, and Ortiz teach the method of claim 1 and the loyalty point network of claim 9, as stated above. 
Isaacson further teaches further comprising: 
receiving, by the host computing server, a respective request for an active partnership smart contract, wherein the respective request comprises loyalty partner data; (By disclosing managing a user account of on-line purchases, such as is offered by amazon.com, but expanded to correlate purchases across multiple different venues such as google.com, facebook.com, amazon.com, and so forth. A purchase management engine receives the various pieces of data (loyalty partner data) and correlates the data into a single user account that spans multiple purchasing platforms. See at least Isaacson: paragraph(s) [0040] & [0120]) 
retrieving, by the host computing server, the active partnership smart contract by comparing at least one of the purchase requirement parameter or the reward parameter of the active partnership smart contract with the loyalty partner data; and (By disclosing, as stated above with respect to claim 1 and further payment data stored in say Google Play, or with an email address or YouTube, or at Amazon, could be accessed and provided quickly and easily such that the user does not have to manually enter the data to make a purchase. See at least Isaacson: paragraph(s) [0113], [0150], [0119], [0231] & [0241])
returning, by the host computing server, the active partnership smart contract to a respective one of a plurality of loyalty partner websites. (By disclosing, with payment data (one or more of account data, delivery data, dates, delivery options, preferences, etc.) communicated through the API to the merchant site, the merchant site can process a payment from the user's payment account using their normal payment system. See at least Isaacson: paragraph(s) [0150] & [0309])
With respect to claims 3 and 11:
	Isaacson, Tran, and Ortiz teach the method of claim 1 and the loyalty point network of claim 9, as stated above. 
Isaacson further teaches further comprising: 
receiving, by the host computing server, a partnership enrollment request for a respective one of a plurality of loyalty partner websites, wherein the partnership enrollment request comprises loyalty partner data and a partnership smart contract identifier; and (By disclosing, when the user registers a cryptocurrency wallet with their browser such that it can communicate with the browser payment request API, graphical data can be presented such that the standard interface can be integrated with the browser payment request API user interface. See at least Isaacson: paragraph(s) [0129], [0136] & [0253])
transmitting, by the host computing server, the partnership enrollment request to the consensus participant devices for writing to the blockchain network, wherein in response to receiving the partnership enrollment request the consensus participant devices achieve consensus on the partnership enrollment request. (By disclosing, as stated above with respect to claim 1, and further establishing an ICO in which individuals could purchase tokens from an entity and the entity could run a smart contract which would bring stakeholders together to manage the sale of patents. See at least Isaacson: paragraph(s) [0243], [0307] & [0309])
With respect to claims 4, 12, and 17:
	Isaacson, Tran, and Ortiz teach the method of claim 1, the loyalty point network of claim 9, and the article of claim 16, as stated above. 
Isaacson further teaches further comprising: 
transmitting, by the host computing server, a first transaction record write to the consensus participant devices for writing to the blockchain network based at least in part on the execution of the partnership smart contract for the first transaction, wherein in response to receiving the first transaction record write the consensus participant devices achieve consensus on the first transaction record write. (As stated above with respect to claims 1 and 3, see at least Isaacson: paragraph(s) [0243], [0307] & [0309])
With respect to claims 5, 13, and 18:
	Isaacson, Tran, and Ortiz teach the method of claim 4, the loyalty point network of claim 12, and the article of claim 17, as stated above. 
Isaacson further teaches further comprising: 
executing, by the host computing server, the partnership smart contract in response to being invoked by a third loyalty partner website, wherein the third loyalty partner website invokes the host computing server in response to completing a second transaction, and wherein in response to being executed the partnership smart contract records the second transaction; and (By disclosing, if the user contacts the merchant and request a chargeback or a refund, the same smart contract can be programmed to handle such refunds and confirm information in order to reduce or limit fraud. The smart contract could also communicate with a chargeback smart contract to provide all the underlying data about the transaction. See at least Isaacson: paragraph(s) [0289], [0303], [0305], [0307] & [0309])
transmitting, by the host computing server, a second transaction record write to the consensus participant devices for writing to the blockchain network, wherein in response to receiving the second transaction record write the consensus participant devices achieve consensus on the second transaction record write. (As stated above with respect to claims 1 and 3-4, see at least Isaacson: paragraph(s) [0243], [0307] & [0309])
With respect to claims 6, 14, and 19:
	Isaacson, Tran, and Ortiz teach the method of claim 5, the loyalty point network of claim 13, and the article of claim 18, as stated above. 
Isaacson further teaches wherein in response to being executed the partnership smart contract determines that the first transaction and the second transaction complete the purchase requirement parameter of the partnership smart contract. (By disclosing, this document could be submitted to the smart contract with a confirmation from the law firm that the patent is indeed abandoned. Other reputable attorneys could also be engaged such that a consensus is input to the contract that the patent is in fact abandoned. Any one or more of these steps could be automated between the smart contract and the patent office. See at least Isaacson: paragraph(s) [0312] & [0314])
With respect to claims 7, 15, and 20:
	Isaacson, Tran, and Ortiz teach the method of claim 6, the loyalty point network of claim 14, and the article of claim 19, as stated above. 
Tran, in the same field of endeavor, further teaches wherein in response to a purchase reward of the partnership smart contract being a loyalty point payout the partnership smart contract instructs the host computing server to adjust the loyalty account balance of the customer based on the loyalty point payout. (By disclosing, in a periodic basis, based on the smart contract, identifying at least one member who is eligible to receive an award, and distributing the award to that member (510). See at least Tran: paragraph(s) [0134], [0147] & [0873]. Furthermore, see also at least Isaacson: paragraph(s) [0103], [0131] & [0241])
With respect to claim 22:
	Isaacson, Tran, and Ortiz teach the article of claim 1, as stated above.  
Tran, in the same field of endeavor, further teaches 
wherein the loyalty portal service comprises a contract repository for storing a plurality of partnership smart contract templates, the partnership smart contract is generated based at least in part on one of the plurality of partnership smart contract templates, and the loyalty portal service is accessible via a user interface. (By disclosing, a contract may be authored by using one of the smart contract templates. In addition, the selection of the appropriate contract template can be based on many factors, including the role of the user, the intended parties to the contract, the type of contract desired, etc., and the user enters the information that is requested by the user interface based on the attributes displayed. See at least Tran: paragraph(s) [0122]-[0124])

Response to Arguments
Applicant's arguments filed February 10, 2022 with respect to the 103 rejections have been fully considered but they are not persuasive.  
In response to applicant’s argument that Isaacson fails to show or suggest "selecting, by the loyalty portal service, a second loyalty partner website," much less "based at least in part on a type of purchase reward associated with the second loyalty partner website meeting the partnership parameter from the partnership smart contract," as recited in claim 1, it is noted that Isaacson teaches that participants in the industry or various potential infringers to be notified of the case and have opportunities to help fund the purchase of the patent. All the participants submitted money into the smart contract to purchase a particular patent, that is, based on a type of purchase reward. See at least Isaacson: paragraph(s) [0309] & [0292]) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lam (US 20160342977 A1) teaches device, method and system for virtual asset transactions, including blockchain, private key, reward, and contract.
Griffin et al. (US 11025433 B1) teaches Secure Ledger Assurance Tokenization, including that the first block identifier of the first blockchain is a URL that identifies a block on an auxiliary or distributed system, a set of URL(s) is included, pointing to the block(s) that caused the negative findings and including a description of each block's issue, and one or more URL pointers to various blocks provide globally unique identifiers that disambiguate which blockchain a particular block identifier is associated with. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE whose telephone number is (571)272-3309.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.C.L./Examiner, Art Unit 3685             

                                                                                                                                                                                                        /NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685